IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HUBERT D. DAVIDSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0216

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 16, 2015.

An appeal from the Circuit Court for Duval County.
James L. Harrison, Judge.

Nancy A. Daniels, Public Defender, and Jennifer Lavia, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.